Citation Nr: 1612214	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-43 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD), major depressive disorder, anxiety disorder and agoraphobia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs Regional Office (RO) in Milwaukee, Wisconsin and an August 2010 rating decision by the RO in St. Paul, Minnesota.

The Board notes that the April 2008 rating decision addressed the Veteran's mental health disabilities as two separate issues: service connection for PTSD and service connection for anxiety, depression and agoraphobia.  The RO denied entitlement to service connection for PTSD based upon lack of an in-service stressor, and denied service connection for anxiety, depression and agoraphobia based on lack of nexus.  
Following an informal conference between the RO and the Veteran's representative, and in light of the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues were recharacterized as a single issue, expressed as an acquired psychiatric disability, to include PTSD, major depression, anxiety and agoraphobia.

This case was previously before the Board in August 2014 when it was remanded for further development.

The issue(s) of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran has an acquired psychiatric disorder, diagnosed as PTSD, major depressive disorder, anxiety disorder and agoraphobia, which were incurred in or aggravated by service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, anxiety disorder and agoraphobia, have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, anxiety disorder and agoraphobia.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The law provides that "[i]f the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2).

Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, anxiety disorder and agoraphobia.  Review of the claims file reveals five claimed stressors.  First, the Veteran contends that when he arrived in Da Nang, his aircraft was being fired upon while landing.  The next morning, the base was attacked by small arms, mortar, and rockets and the Veteran was thrown from his bunk by the explosions.

Second, after he arrived in Vietnam at Da Nang Air Base, he was ordered to report for duty at Cam Ranh Bay.  There was an attack on the base about six weeks after his arrival which involved mortar and rocket attacks and infantry units which breached the base perimeter.  The Veteran stated that he was terrified because enemy units had penetrated within one hundred yards of his position and he could see defensive units being overrun and killed.  The Veteran remembers the terror of being unarmed since he had not been issued ammo for his weapons which he stated was practice at the time at Cam Ranh Bay.  The Veteran feared that he would not be able to defend himself if the enemy penetrated as far as his position.  The Veteran stated that he made it to the safety of a bunker under heavy mortar and rocket barrage, but he believed the enemy would reach them and he could do nothing but wait.  He stated the attack left him terrified and with an anxiety that never left him for the duration of his time in Vietnam.  The Veteran stated that following his deployment back home and subsequent to discharge he continued to experience psychiatric problems related to his trauma while under attack.  

Third, the Veteran claimed that while he was typist at an Army Hospital in Saigon, Vietnam he witnessed abandoned and dying children who were fathered by United States soldiers.  

Fourth, the Veteran claims he was in a shelling attack and was flung down into a sandbag and suffered a tooth and jaw injury.

Fifth, the Veteran claims that he was absent without leave (AWOL) for a couple of weeks and could not recall where he had been.  The Veteran recalls only that he came out of his episode when he came upon another soldier and asked where he was supposed to be.  The Veteran was taken to an officer who informed the Veteran that he had been AWOL and could not be found.  The Veteran stated that he did not recall his whereabouts or the amount of time he had been absent.  It was pointed out to him that he had an injury to the back of his head which was bloody.  Additionally, the Veteran recalls that there was evidence on his person that led him to believe he had been raped during his dissociative episode.  There was physical damage to his rectum with intense sharp pain and with blood and feces in evidence.  

A VA memorandum, docketed in September 2008, notes that the VA has conceded the claimed stressor at Cam Ranh Bay in which the Veteran was exposed to small arms fire, mortar, rockets, and an infantry unit which breached the base perimeter.  The memo noted this occurred on March 1, 1972.  The memo states that review of the official military personnel file places the Veteran in Cam Ranh Bay in March 1972 and records reflect the base was attacked on March 6, 1972.  The memo states that although this is five days after the Veteran's stated date, it appears more likely than not that the Veteran was exposed to this incident.  

The Veteran's military personnel record reflects he was granted clearance at the US Army Support Command at Cam Ranh Bay on March 18, 1972.  

The record of assignments reflects that the Veteran was on his way to the U.S. Army Pacific Command on February 11, 1972.  It notes an assignment to the U.S. Army Joint Command on March 14, 1972.  The Veteran was assigned to the Saigon Command on June 11, 1972, and the U.S. Army Hospital in Saigon on June 15, 1972.  The Veteran was noted as AWOL in September 1972.

Records related to attacks in Vietnam show the base was attacked on March 6, 1972 and April 13, 1972.  There are three wounded in action casualties noted for the March attack and none noted in April.

An ambulatory care note, dated November 2002, noted the Veteran had a long history of depression and anxiety.  The Veteran had been on medication since 1994.  The Veteran described symptoms of being withdrawn, loss of interest in activities, irritable, and denied history of homicidal or suicidal ideation.   The Veteran also has anxiety disorder and sleep difficulties.  The Veteran had no difficulty falling asleep, but he did have difficulty staying asleep.  The Veteran wakes up frequently at night and a sleep study done two years earlier noted he did not have sleep apnea.  The Veteran denied PTSD symptoms or nightmares that wake him up.  

A VA social work outpatient consult, dated December 2002, noted the Veteran had diagnoses of PTSD, panic disorder with agoraphobia, and depression.  The Veteran's chief complaint was severe anxiety and fear of leaving his home.  The Veteran stated he had been anxious for most of his life including his childhood.  He indicated that his condition intensified during his tour in Vietnam when he was stationed at Da Nang, Cam Ranh Bay, and the field hospital in Saigon.  The Veteran stated his condition became so intense that he went AWOL while in Vietnam and again when he was on leave.  The Veteran was reluctant to talk about his military service in part because of shame and embarrassment related to his service record but also because talking about what he saw and experienced in Vietnam caused a physiological stress reaction when speaking about it.  The Veteran stated that his experience of ground and rocket attacks and witnessing the carnage and injuries at the field hospital in Saigon pushed him over the edge.  The Veteran could not talk anymore about his history.  He stated that the most difficult aspect for him was the injuries he witnessed to children and other civilians.  The social worker noted that he was unable to find out the status of the Veteran's discharge or circumstance related to disciplinary action for his AWOL status.  The Veteran was too distressed to continue.  The assessment was that the Veteran described symptoms meeting criteria for PTSD, panic disorder with agoraphobia, and depression.  The social worker stated that "[h]is reported history makes it clear that this has been a longstanding chronic and disabling condition."

A VA nursing initial assessment, dated March 2006, noted that the Veteran denied sexual assault, rape or other violent sexual trauma in the military.

A VA mental health discharge summary, dated March 27, 2006, reported diagnoses of recurrent moderately severe major depression without psychosis, panic disorder with agoraphobia, and rule out PTSD.  The Veteran had a GAF score of 45 on admission and 55 on discharge.  

A VA vocational rehabilitation consult, dated March 2007, noted that the Veteran reported being a clerk typist for an Army hospital in Saigon, Vietnam.  The Veteran reported doing volunteer work in helping civilians affected by the war and this took an emotional toll on him, especially witnessing the abandoned children fathered by American soldiers.  Discussion of his experiences indicated lingering emotional issues.  The Veteran's medical record reflected an Axis I diagnosis of panic disorder with agoraphobia, PTSD, generalized anxiety disorder, erectile disorder, neurotic depression, and recurrent major depression.  The Veteran had a global assessment of functioning (GAF) score of 50.  

A May 2007 mental health medication management note reflected diagnoses for depression, anxiety, and PTSD symptoms.  The Veteran had a GAF score of 50-55.

A VA psychosocial assessment, dated May 7, 2007, noted diagnoses of PTSD, panic disorder with agoraphobia, generalized anxiety disorder, and recurrent major depressive disorder.  The Veteran has no memory of being AWOL, but when he regained consciousness he had a knot on the back of his head.  The Veteran reported that was in a shelling attack and was flung down into a sandbag.  The Veteran stated he did not lose consciousness but he suffered injury to his teeth and jaw.  The Veteran had a positive response to PTSD screen.  He noted vivid nightmares of Vietnam that included strong smells and vivid colors and people.  An attached addendum noted a PTSD screen was conducted and was positive.  

At a VA psychology assessment, dated May 21, 2007, the Veteran reported being in Vietnam and witnessing mortar attacks and babies dying in the side of the road in Saigon.  The Veteran had nightmares and intrusive thoughts and he reports waking up to the smell of Vietnam.  He described the smell as human waste, trash and death.

A VA nursing admission evaluation note, dated June 6, 2007, noted the Veteran stated he had increasing depression with associated suicidality.  The Veteran said he was having severe nightmares/flashbacks to Vietnam which were associated with olfactory hallucinations of the smell of Vietnam.  

A June 29, 2007 psychology outpatient noted that the Veteran had diagnoses of PTSD, depression, and bipolar disorder.  

A VA social work admission evaluation, dated July 2007, noted the Veteran was admitted for an evaluation.  The Veteran had a current diagnosis of PTSD related to childhood trauma and Vietnam combat with anxiety and depression.  The Veteran stated his most traumatic incident in service occurred when he witnessed people dying.  The Veteran also stated he sustained a head injury and was AWOL for three weeks.  The Veteran thinks he could have been sexually assaulted during this time.  

A VA mental health physician note, dated August 2007, noted the Veteran was there for medication review.  The Diagnoses were bipolar affective disorder with active problems of panic disorder with agoraphobia, PTSD, generalized anxiety disorder, neurotic depression, and recurrent major depression.  The examiner noted the Veteran had symptoms suggesting PTSD as a diagnosis and had nightmares, intrusive memories, avoidant behavior, and dissociative experiences.  The Veteran had postponed doing something about it because he was terrified about having to recall his Vietnam combat experiences.  The examiner's impression was bipolar disorder and PTSD from Vietnam combat experiences.  The examiner was to arrange for PTSD inpatient treatment and possible group therapy.  

A VA social work note, dated August 22, 2007, noted that the Veteran was relatively stable but very anxious.  The diagnoses were PTSD, panic disorder with agoraphobia, and recurrent major depression.  The Veteran stated he had been on the threshold of dealing with his military traumas, but always stopped because of the extreme anxiety this produced for him.  The examiner offered to help him prepare a PTSD claim.  The Veteran spoke about several instances when his base camps in Da Nang and Cam Ranh Bay were attacked with mortars and rockets or infiltrated by infantry.  The Veteran stated he came under attack the day he arrived in Vietnam when the airfield was under attack.  He witnessed loss of life in many situations and feared that he would die himself.  The Veteran stated he was hit in the head and for three weeks after that he was AWOL.  The Veteran had no memory of this period, but remembered inquiring where he should be.  He was taken to the commanding officer who realized how disoriented he was and sought treatment for the Veteran.  He was disoriented for some time thereafter.  The Veteran remembered being court-martialed for being AWOL and getting a small fine and losing a "stripe."  The Veteran said there was one situation from his military service that was most disturbing for him, but he was unable to open up today.  He insisted that he wanted to get this over with and alluded that this was sexual trauma.  The social worked concluded the meeting at the Veteran's request.  

A VA social work note, dated August 27, 2007, noted the Veteran presented as relatively stable and his condition showed little change since he was last seen.  The diagnoses were sexual abuse of an adult, PTSD, panic disorder with agoraphobia, and neurotic depression.  The Veteran was encouraged to discuss the military sexual trauma which he alluded to in the last session.  He stated he was the victim of a sexual assault during the time was disoriented in Vietnam.  He concluded this due to evidence he could see and feel.  The Veteran found evidence of blood and semen on his clothing and felt rectal pain which he associated with a rape.  The Veteran did not remember the event or know how long or when it happened.  The Veteran stated he never shared this with anyone before and did not report it.  He admitted to feeling shame, guilt, and anger.  

A VA social work note, dated September 2007, noted that the Veteran was very anxious.  The diagnoses were PTSD, neurotic depression, and adult sexual abuse.  The Veteran's condition showed little change since the last session.  The Veteran felt very unsettled and revealed that he was raped while in the military.  The Veteran does not remember the circumstances because at the time it took place he was in a 2-3 week period when he was dissociated.  The Veteran knows he was raped from injury which occurred to him and blood evidence of a trauma.  

The Veteran was afforded a VA PTSD examination in May 2009.  The examination included an extensive retelling of the Veteran's military, employment, psychological, and family history.  The Veteran described the same in service stressors listed above.  The examiner noted that the Veteran reported several incidents relevant to Criterion A of PTSD.  When discussing his possible military sexual trauma, the examiner noted it was difficult to confirm Criteria A1 or A2.  When discussing his experience at Cam Ranh Bay, the examiner noted that as he describes it, he may have met Criteria A1 and A2 for this event.  The examiner stated that "[o]verall Criteria A1 and A2 are not likely met for the military sexual trauma, which is the focus of this evaluation for C&P purposes."  The examiner noted that the Veteran was asked about all aspects of PTSD, but he was "frustratingly vague with frequency and severity of symptoms."  The examiner noted that Criterion B for PTSD appeared to be met, but not because of the military sexual trauma.  The examiner noted that Criterion C for PTSD does not appear to be met, as many of the symptoms do not appear to be related to any specific traumatic experience in his life and seem to be more related to general distress.  The Examiner noted that Criterion D for PTSD appeared to have been met, but its connection to any type of Criterion A trauma seemed unclear.  The examiner found it extremely difficult to determine the onset of the Veteran's symptoms.  The Veteran stated he came back from service a different person.  He claimed to have done a lot of social things before service, but not after service.  The Veteran stated he started having bad dreams and disrupted sleep while he was still in Saigon and the symptoms have continued since.  The examiner noted that Criterion E for PTSD appeared to be met.  The Veteran was asked about his subjective distress and mentioned his nightmares and headaches being the most disruptive aspects that he connects to his time in service.  The Veteran denied having any anxiety problems prior to his time in Vietnam.  The Veteran said his agoraphobic tendencies started in the 1970's and he currently has severe impairment in social functioning because of agoraphobic avoidance of being outside of his house.  The examiner noted that Criterion F for PTSD is met, but the connection to any specific trauma seemed limited.  The examiner noted that the Veteran responded to questions in an open and serious manner and showed no indications of biased responses or carelessness.  The Veteran responded in a somewhat over inclusive fashion, which the examiner found suggestive of general emotional distress and life dissatisfaction.  The examiner conducted two tests regarding PTSD.  In one test the examiner found the Veteran's score was above the cutoff for PTSD in the general population and the VA medical center population.  In the second test the examiner found the raw score was above the cutoff suggested for Vietnam combat related PTSD.  

The examiner's summary and recommendations noted that the Veteran reported at least two incidents that are relevant to Criterion A of PTSD which included a mortar attack at Cam Ranh Bay and one possible military sexual trauma which he had no memory of.  The examiner found that the Veteran approached the evaluation in an over-inclusive fashion and found it difficult to get him to identify frequency and severity of symptoms with any degree of specificity.  The examiner noted the Veterans extensive history of mental health problems which included numerous hospitalizations for psychiatric treatment and suicidal thoughts.  The Veteran has been going for mental health treatment.  He presents with a clear history of anxiety problems, including panic attacks, and severe agoraphobia.  The Veteran reported a positive history for alcohol abuse and went through chemical dependency treatment several times when he was younger.  The Veteran presented with a wide variety of somatic concerns and there seemed to be a fairly obvious connection between mental health issues, anxiety, stress, and his experience of somatic concerns.  The examiner stated it was less likely as not that he that he had PTSD secondary to military sexual trauma because very few of his reported PTSD symptoms are related to sexual themes.  The Veteran's intrusive memories and sensitivities are not related to sexual issues or even being attacked but are more general in nature.  The examiner stated it is less likely as not that any of his current mental health problems are due to his military service.  The diagnostic impressions were severe recurrent major depressive disorder, severe panic disorder with agoraphobic avoidance, alcohol dependence in full sustained remission, somatoform disorder not otherwise specified, and personality disorder not otherwise specified with features of borderline personality.  

A June 2012 rehabilitation inpatient evaluation, noted a diagnoses of panic disorder with agoraphobia, PTSD, generalized anxiety disorder, and recurrent major depression.  

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, major depressive disorder, anxiety disorder and agoraphobia, is warranted.  The VA memorandum, docketed in September 2008, concedes the claimed stressor at Cam Ranh Bay in which the Veteran was exposed to small arms fire, mortar, rockets, and an infantry unit which breached the base perimeter.  Review of the claims file reflects that the Veteran received his security clearance on March 18, 1972 at Cam Ranh Bay and that the base was attacked on March 6, 1972 and April 13, 1972.  The VA memorandum noted the Veteran's stated arrival on March 1, 1972, which indicates the Veteran was likely exposed to this incident.  The Veteran also claimed there was an attack six weeks after he arrived.  That claim would be consistent with the April 13, 1972 attack on Cam Ranh Bay.  Though the record does not indicate the specific day the Veteran started at Cam Ranh Bay, it appears likely that the Veteran was exposed to one or both of these incidents.  

The Board acknowledges that the Veteran has been diagnosed with and receives VA treatment for PTSD, major depressive disorder, anxiety disorder and agoraphobia.  In the December 2002 social work consult, the Veteran described the ground and rocket attacks in Cam Ranh Bay.  The assessment was that the Veteran described symptoms meeting the criteria for PTSD, panic disorder with agoraphobia, and depression.  The record reflects multiple instances in which the Veteran discusses his military trauma.  The Veteran refers to the mortar attacks in May 2007 and August 2007 which would be consistent with the stressor at Cam Ranh Bay.  Other than the December 2002 social worker, none of the VA social workers linked the specific Cam Ranh Bay incident to his PTSD.  However, throughout his VA records it is reported that his PTSD, depression, anxiety disorder, and agoraphobia are due to his experience in Vietnam.

At the May 2009 PTSD examination, the VA examiner stated that the Veteran does not have combat related PTSD; however, the examiner admitted that the focus of the exam was mainly on the alleged sexual trauma and not the Veteran's other claimed stressors.  The examiner also stated it is less likely as not that any of his current mental health problems were due to his military service.  Yet, that seems to contradict an earlier notation made by the examiner when he noted that the experience at Cam Ranh Bay may meet Criteria A1 and A2 for PTSD.  

Weighing the lengthy VA treatment records which link the Veteran's diagnoses to his military service versus the VA examination, and affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, affording the Veteran the benefit of the doubt, he has a conceded stressor, is diagnosed with PTSD, major depressive disorder, anxiety disorder and agoraphobia, and the Veteran's diagnoses have been associated with his active duty.  Therefore, service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, anxiety disorder and agoraphobia, is granted.




ORDER

Service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, anxiety disorder and agoraphobia, is granted.


REMAND

The Veteran seeks entitlement to a TDIU.  Prior to this decision, the Veteran was not in receipt of any service connected benefits.  

However, as this decision grants service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, anxiety disorder and agoraphobia, an initial evaluation and effective date will be assigned.  As such, the issue of entitlement to a TDIU is inextricably intertwined with the initial evaluation and effective date assigned.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

As the issue is being returned on remand, all pertinent VA treatment records since February 2015, need to be obtained and considered.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records concerning the Veteran since February 2015 and associate them with the claims file.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, assign an initial rating for the now service connected acquired psychiatric disability, to include PTSD, major depressive disorder, anxiety disorder and agoraphobia.

3.  Thereafter, re-adjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


